 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5

 6    BILL KRANE; JOAN KRANE                                    Case No. 2:20-cv-00501-RFB-BNW
                                            Plaintiffs,
 7            v.
                                                                            ORDER
 8    CAROLL LEE BROWN; JACQUELINE
      BROWN; CLAYTON M. BERNARD-EX,                           Report and Recommendation (ECF No. 5)
 9                                                             Motion for Leave to Proceed in Forma
                                          Defendants.                  Pauperis (ECF No. 6)
10

11

12          I. INTRODUCTION
13          Before the Court are [ECF No. 5] Report and Recommendation of the Honorable Judge
14   Weskler and [ECF No. 6] Caroll Lee Brown’s Motion for Leave to Proceed in Forma Pauperis.
15

16          II. BACKGROUND
17          Plaintiffs Bill Krane and Joan Krane filed a motion for summary eviction before the Las
18   Vegas Justice Court. ECF No. 1-1 at 16. On March 11, 2020, Defendant Jacqueline Brown filed a
19   notice of removal and complaint against Plaintiffs before this Court. ECF No. 1-1. Brown alleges
20   federal causes of action such as the RICO Act, and states that this Court has federal question
21   jurisdiction and supplemental jurisdiction. Id. at 2.
22          On October 27, 2020, the Court screened Brown’s complaint, dismissed Brown’s
23   complaint without prejudice, and ordered Brown to file an amended complaint if she chooses by
24   November 30, 2020. ECF No. 3. The Court found that Brown did not properly remove this lawsuit
25   from state court pursuant to 28 U.S.C. § 1441(a). Brown failed to show that this Court has
26   jurisdiction over Plaintiff’s claim in state court, which appears to be under NRS 40.253, a Nevada
27

28
                                                          1
 1   statute that governs summary evictions for failure to pay rent. On October 27, 2020, Brown filed

 2   another notice of removal of complaint, which appears to be duplicative of ECF No.1. ECF No. 4.

 3          On December 9, 2020, the Magistrate Judge issued a Report and Recommendation. ECF

 4   No. 5. The Report recommended that the case be dismissed without prejudice and closed because

 5   no amended complaint or other response had been filed pursuant the (ECF No. 3) Order.

 6          On December 25, 2020, Defendant Carroll Lee Brown filed a motion to proceed in forma

 7   pauperis. ECF No. 6. Carroll Lee Brown submitted the affidavit required by 28 U.S.C. § 1915(a),

 8   showing an inability to prepay fees or costs or give security for them. While Brown’s take-home

 9   pay is $1,500 per month, her expenses exceed her income.

10          On February 8, 2021, the Court issued the following minute order: “In the Court’s (ECF

11   No. 3) Order, dated October 27, 2020, Jacqueline Brown was given leave to file an amended

12   complaint by November 30, 2020. There has been no amended complaint or response to this

13   Court’s order. IT IS ORDERED that Carroll Lee Brown, Jacqueline Brown, and Clayton M.

14   Bernard-Ex shall have until February 22, 2021 to file an amended complaint or otherwise respond,

15   if they so choose. If this Order is not timely complied with, dismissal of this action may result.”

16   ECF No. 7.

17          On February 16, 2021, mail was returned as undeliverable to the address of Bill Krane.

18   ECF No. 8.

19

20          III. DISCUSSION

21          A district court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

23   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

24   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

25   required to “make a de novo determination of those portions of the report or specified proposed

26   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

27   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

28
                                                     2
 1   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

 2   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

 3   by December 23, 2020. No objections have been filed. The Court has reviewed the record in this

 4   case and concurs with the Magistrate Judge’s recommendations.

 5

 6          IV. CONCLUSION

 7          IT IS THEREFORE ORDERED that the [ECF No. 5] Report and Recommendation is

 8   ACCEPTED and ADOPTED in full.

 9          IT IS FURTHER ORDERED that [ECF No. 6] Motion for Leave to Proceed in forma

10   pauperis is DENIED without prejudice as moot.

11          IT IS FURTHER ORDERED that this case is dismissed without prejudice.

12

13          The Court Clerk is directed to mail a copy of this order to Plaintiffs and Defendants.

14

15

16          DATED: June 3, 2021

17

18
                                                         RICHARD F. BOULWARE
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                     3
